Judgment affirmed.

George W. Owens as the agent of George S. Owens, executor, made affidavit before a justice of the peace of Chatham county, that the building and loan association was indebted to the executor $262.50 for rent due and to become due for a certain office, that said tenant was seeking to remove its goods from the premises, and that the rent “ is now due and unpaid.” Upon this affidavit the magistrate issued a distress warrant returnable to the city court of Savannah. The distress warrant having been levied upon property of the defendant, it interposed, by its vice-president, an affidavit that the sum distrained for was not due at the time of issuing the warrant. At the term of the court to which the warrant was made returnable, the defendant interposed a plea to *225the jurisdiction of the court, upon the ground that the writ was not returnable by law to that court. This plea was overruled, the court ruling that the distress wari’ant and issue made by the counter-affidavit were properly returned to the city court fox- tidal. To this decision the defendant excepted, alleging that the court erred in taking cognizance of the cause, the proceedings being iiTegular and contrai’y to law as shown by the record in said case; that the city coui't had no jurisdiction over the cause under a distress wari’ant issued by a justice of the peace in said city for a sum exceeding $100; that the affidavit for distress warrant was not made befoi'e an officer authorized to issue a wari’ant returnable to the court; and that the court erred in overruling the plea.
G. B. Whatley, for plaintiff in error.
Charlton & Mackall, by Garrard & Meldrlm, and G. W. Owens, contra.